
	

114 HR 4547 IH: To amend the Illegal Immigration and Immigrant Responsibility Act of 1996 to direct the Secretary of Homeland Security to complete the required 700-mile southwest border fencing by December 31, 2017, and for other purposes.
U.S. House of Representatives
2016-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4547
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2016
			Mr. Schweikert (for himself, Mr. Franks of Arizona, Mr. Gosar, Mr. Huelskamp, Mr. Rouzer, and Mr. Burgess) introduced the following bill; which was referred to the Committee on Homeland Security
		
		A BILL
		To amend the Illegal Immigration and Immigrant Responsibility Act of 1996 to direct the Secretary
			 of Homeland Security to complete the required 700-mile southwest border
			 fencing by December 31, 2017, and for other purposes.
	
	
 1.Short titleThis Act may be cited as Build the Fence Act of 2016. 2.Fencing along and operational control of the southwest border (a)FencingSection 102(b)(1) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1103 note) is amended—
 (1)in subparagraph (A), by inserting , not later than December 31, 2017, before construct; and (2)by striking subparagraph (D).
 (b)Operational controlSubsection (a) of section 2 the Secure Fence Act of 2006 (8 U.S.C. 1701 note; Public Law 109–367) is amended, in the matter preceding paragraph (1), by striking 18 months after the date of the enactment of this Act, and inserting December 31, 2017,.
			(c)Use of certain funds
 (1)Border fencingNotwithstanding any other provision of law, amounts appropriated but unobligated as of the date of the enactment of this Act for the Department of Homeland Security shall be used for the construction of fencing along the southwest border in accordance with section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1986 (8 U.S.C. 1103 note; as amended by subsection (a) of this section).
				(2)Prohibitions
 (A)On the DepartmentNotwithstanding any other provision of law, the Secretary of Homeland Security may not obligate or expend any amounts appropriated or otherwise made available as of the date of the enactment of this Act to the Department of Homeland Security on construction, maintenance, or improvements to new or existing Department facilities, for the purchase of new light, medium, or heavy duty vehicles for the Department, or for any other non-essential purchases or acquisitions until the fencing described in section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1986 (8 U.S.C. 1103 note; as amended by subsection (a) of this section) is completed.
 (B)On certain personnelNotwithstanding any other provision of law, until the fencing described in section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1986 (8 U.S.C. 1103 note; as amended by subsection (a) of this section) is completed, no politically appointed official or senior executive service employee of the Department of Homeland Security may—
 (i)travel using Government aircraft; (ii)receive any non-essential training;
 (iii)receive any bonus pay; or (iv)receive any salary increase.
						
